DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 11-17 were filed on 4/20/2020.  Claims 11-17 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    222
    1062
    media_image1.png
    Greyscale
(filing receipt dated 4/27/2020).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In line 2 of claim 11, the word “comprising” was deleted and replaced by –of--.
The final two lines of claim 11 were deleted and replaced by the following: --R4 and R5 are independently acyclic hydrocarbyls, or R1, R2, R4, and R5 are covalently connected to form an unsaturated cyclic hydrocarbyl, wherein the unsaturated cyclic hydrocarbyl is substituted with one or more of alkyl, aminoalkyl, aminoalkoxy, hydroxyl, alkoxyl, alkylthio, amino, halo, haloalkyl, silyl, phosphoryl, sulfonyl, saturated C2-C20 acyclic hydrocarbyls, or unsaturated C2-C20 acyclic hydrocarbyls.--.
claim 13, the word “comprises” was deleted and replaced by –is of--.
Lines 6-7 of claim 13 (the Markush group describing R4 and R5) were deleted and replaced by the following: -- R4 and R5 are independently acyclic hydrocarbyls, or R1, R2, R4, and R5 are covalently connected to form an unsaturated cyclic hydrocarbyl, wherein the unsaturated cyclic hydrocarbyl is substituted with one or more of alkyl, aminoalkyl, aminoalkoxy, hydroxyl, alkoxyl, alkylthio, amino, halo, haloalkyl, silyl, phosphoryl, sulfonyl, saturated C2-C20 acyclic hydrocarbyls, or unsaturated C2-C20 acyclic hydrocarbyls; and--.
The text of claim 14 was deleted and replaced by the following: --The method of claim 13, wherein in Formula (I), R1, R2, R4, and R5 are covalently connected to form an unsaturated cyclic hydrocarbyl selected from the group consisting of cyclohexene, benzene, naphthalene, and decahydronaphthalene, wherein the unsaturated cyclic hydrocarbyl is substituted with one or more of alkyl, aminoalkyl, aminoalkoxy, hydroxyl, alkoxyl, alkylthio, amino, halo, haloalkyl, silyl, phosphoryl, sulfonyl, saturated C2-C20 acyclic hydrocarbyls, or unsaturated C2-C20 acyclic hydrocarbyls.--.
Claim 15 was canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allisyn E. Monteleone on 1/15/2021.
Terminal Disclaimer
The terminal disclaimer filed on 1/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10343976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 11-14, 16, and 17 are allowed.
The closest prior art to the claimed process are the teachings of Zhou (WO 2018/143923, of record in the IDS filed on 5/28/2020 (the prior art used to reject the claimed compounds on p. 11-12 of the OA dated 5/21/2020 in the parent application)-in particular see [0019, 0023, and 0065]) and Coates (US 2005/0159625-of record in the IDS filed on 4/29/2020, see [0038-0045 and 0064-0067]).  
Zhou teaches compounds of instant formula (I) (see compounds of formulae III and IX, which correspond to compounds of instant formula (I) wherein R1, R2, R4, and R5 join to form an unsubstituted phenyl ring).  However Zhou does not teach or suggest modifying the disclosed compounds to arrive at those instantly claimed wherein the unsaturated cyclic hydrocarbyl ring formed from R1, R2, R4, and R5 in instant formulae (XXIV) (claim 11) and (I) (claim 13) is required to be substituted by one of the options instantly claimed.  Further Zhou does not teach using the instantly claimed method to produce compounds of instant formula (I), instead teaching a slightly different preparation method that comprises reacting a dichloromethylbenzene compound (for example compound 5 in scheme 3 in [0019]) with a dialkoxyamine (compound 3 in [0019]).  However, Coates teaches that that compounds analogous to those of instant National Center for Biotechnology Information (2021). PubChem Compound Summary for CID 431968, 1,2-Phenylenedimethanamine. Retrieved January 22, 2021 from https://pubchem.ncbi.nlm.nih.gov/compound/1_2-Phenylenedimethanamine.  
However, like Zhou, Coates provides no motivation to use the known method to produce compounds of instant formula (I).  Therefore the instantly claimed process appears to be free from the prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
ny inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622